PER CURIAM: *
The Federal Public Defender appointed to represent Franciso Campos has moved for leave to withdraw and has filed a brief *228in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Campos has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *228published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.